Citation Nr: 1001659	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-14 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1948 to August 1952. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul Minnesota.

Procedural history 

The Veteran was originally denied service connection for a 
bilateral hearing loss disability in a February 1953 rating 
decision.  He was notified of this decision and his appeal 
rights in a letter from the Lincoln, RO dated February 12, 
1953.  

In June 2003, the Veteran filed a claim seeking entitlement 
to service connection for tinnitus and to reopen his 
previously denied claim of entitlement to service connection 
for bilateral hearing loss.  The Veteran's claims were denied 
in the above-mentioned December 2003 rating decision.   

In his April 2004 substantive appeal, the Veteran requested a 
personal hearing with a Veterans Law Judge.  In May 2004 the 
Veteran indicated that did not want to wait for a Travel 
Board Hearing and instead requested a hearing before a 
Decision Review Officer.  In October 2004 the Veteran 
submitted a statement indicating that he no longer wished to 
attend a hearing.  The Veteran's hearing requests accordingly 
have been withdrawn.  See 38 C.F.R. § 20.702(e) (2009).

In May 2007 the Board remanded the Veteran's claim for 
additional procedural development.  A supplemental statement 
of the case was issued in August 2009 by the VA Appeals 
Management Center (AMC), which continued the denial of the 
claim.  The case is once again before the Board. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  In an unappealed February 1953 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a bilateral hearing loss disability. 

2.  The evidence received since the February 1953 rating 
decision does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a bilateral hearing loss disability. 

3.  The competent evidence of record does not indicate that 
the Veteran has tinnitus that is related to his military 
service.


CONCLUSIONS OF LAW

1.  The February 1953 rating decision which denied the claim 
of entitlement to service connection for a bilateral hearing 
loss disability is final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the February 1953 rating decision 
is not new and material, and the claim for service connection 
for a bilateral hearing loss disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 



Stegall concerns

In May 2007, the Board remanded this case to the AMC in order 
to fulfill the notice requirements of the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The Veteran's claim was 
then to be readjudicated, if necessary. 

The record reveals that the AMC sent the veteran a corrective 
VCAA notice letter in June 2007, March 2008 and June 2009.  
The Veteran's claim was then readjudicated in the August 2009 
supplemental statement of the case (SSOC).  Thus, the Board's 
remand instructions have been fully complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As explained elsewhere in this decision, this standard does 
not apply to claims to reopen until such claims have in fact 
been reopened.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  The Board observes that the Veteran 
was informed of the relevant law and regulations pertaining 
to his claims in a letter from the RO dated June 18, 2007, 
which specifically detailed the evidentiary requirements for 
new and material evidence to reopen a previously-denied 
service connection claim, along with the evidentiary 
requirements for service connection.

The June 2007 VCAA letter informed the Veteran that his 
previous claim of entitlement to service connection for 
bilateral hearing loss was denied and that this decision was 
final.  He was informed that in order for VA to reconsider 
this issue, he must submit "new and material evidence."  
Specifically, he was advised that new evidence consists of 
evidence in existence that has been "submitted to the VA for 
the first time."  Material evidence was explained as 
evidence that pertains to the reason your claim was 
previously denied.  The June 2007 VCAA letter further 
informed the Veteran that: "New and material evidence must 
raise a reasonable possibility of substantiating your claim. 
The evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously decided your claim."  The 
Board notes that this language complies with the holding of 
the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  See 
also 38 C.F.R. § 3.156 (2009).

The Board notes that the language used in the June 2007 
letter substantially follows the regulatory language of 38 
C.F.R. § 3.156. The Board further notes that the Veteran was 
provided with specific notice as to why his claim was denied 
and what evidence would be material to his claim in the last 
final denial of record. To wit, the RO informed the Veteran: 
"Your claim was previously denied because [the disability 
was] not related to your military service.  Therefore, the 
evidence you submit must relate to this fact." As such, the 
Veteran was advised of the bases for the previous denial and 
what evidence would be necessary to reopen the claim.  
See Kent supra. 

Crucially, the RO informed the Veteran in June 2007 that VA 
would assist him with obtaining "relevant records from any 
Federal agency.  This may include medical records from the 
military, from VA Medial Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
government, private doctors and hospitals, or current or 
former employers."  

The June 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced June 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the June 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim. It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009). The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
Veteran has declined to exercise his option of a personal 
hearing. 

Accordingly, the Board will proceed to a decision.

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral hearing loss disability.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in June 2003, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2009).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed 
that the 38 U.S.C.A. § 1154(b) presumption only relates to 
the question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.



Factual background

The "old" evidence

At the time of the February 1953 rating decision, the 
evidence of record included portions of the Veteran's service 
treatment records and a January 1953 VA examination report. 

The Veteran's service treatment records that were of record 
in February 1953 do not describe any audiological problems.  
The Veteran's August 1952 separation examination did not 
reveal any indicia of hearing loss.  The Board observes in 
this connection, however, that no standard audiology testing 
was performed; instead, a "whisper voice test" was 
administered, which reportedly showed 15/15 in each ear.

The findings on a January 1953 VA examination, including 
audiological testing, were clinically characterized as a 
negative ear examination.  Hearing loss disability was not 
diagnosed.  

The February 1953 rating decision

The February 1953 rating decision denied service connection 
for bilateral hearing loss based on the absence of a current 
disability and the absence of any complaints or treatment for 
a hearing disability during service. 

The Veteran was informed of that decision in a February 12, 
1953 letter.  He did not initiate an appeal.  

In June 2003, the Veteran requested that his previously 
denied claim be reopened.  Additional evidence received since 
the February 1953 decision will be referred to below.



Analysis

The unappealed February 1953 RO rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.1103 (2009).  As explained above, the Veteran's claim of 
entitlement to service connection for a bilateral hearing 
loss disability may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e., after 
February 1953) evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  In this case, 
the evidence of record in February 1953 was missing evidence 
of a current disability, an in-service injury or disease, and 
a medial nexus. [Hickson elements (1), (2) and (3).]  

The evidence associated with the Veteran's claims file since 
February 1953 includes service treatment records, multiple 
lay statements, and a report of an August 2003 VA examination 
and opinion. 

The August 2003 VA examination revealed that the Veteran has 
bilateral hearing loss "disability" as defined by 38 C.F.R. 
§ 3.385 (2009).  This evidence is both new and material since 
it was not before the RO during the February 1953 decision 
and it establishes a previously unsubstantiated element of 
the Veteran's claim, namely, the existence of a current 
disability.

As noted previously, there must be new and material evidence 
as to each and every aspect of the claim that was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans, 
supra.

With respect to the newly received service treatment records, 
although these records are "new" insofar as they were not 
of record at the time of the RO's prior denial, the records 
do not reference the Veteran's bilateral hearing loss and 
therefore cannot be considered "material."  Since the 
Veteran's service personnel records do not discuss the 
Veteran's bilateral hearing loss, the records are not 
relevant and cannot be used to reconsider the Veteran's claim 
under 38 C.F.R. § 3.156(c).

In August 2005, the Veteran stated that he experienced 
acoustic trauma during service.  Specifically, he stated that 
he spent "four years in the engine room of a seagoing tug" 
without hearing protection.  See also the April 2004 
substantive appeal.  This evidence is both new and material 
as the Veteran had not previously indicated the source of his 
noise exposure and it tends to establish a previously 
unestablished element of the Veteran's claim, an in-service 
injury.  See Justus, supra; see also Evans, supra.

In the September 2009 Informal Hearing Presentation, the 
Veteran's representative stated that the Veteran's ship was 
awarded three battle stars during the Veteran's service and 
"it is safe to assume that the vessel's weapons were also 
fired during some of these engagements."  It was therefore 
argued that the Veteran is entitled to the combat 
presumption.  The Veteran's representative also stated that 
the Veteran's status as a combat Veteran has never been noted 
and therefore constitutes new and material evidence. 

As noted above, the combat presumption can establish that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  A veteran must still generally 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory, supra.  In this case 
the Board has already found that the Veteran submitted 
evidence of an in-service injury; there has been no competent 
evidence indicating that a relationship exists between in-
service acoustic trauma and the Veteran's bilateral hearing 
loss. 

With respect to the Veteran's statements that his hearing 
loss is due to in-service noise exposure, it is now well 
established that lay persons without medical training, such 
as the Veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  In 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

Finally, in August 2003, after reviewing the Veteran's claims 
folder and providing a thorough audiological examination, a 
VA examiner opined that it was less than likely that the 
Veteran's hearing loss is a result of his military service.  
The examiner specifically noted that there was no change in 
the Veteran's hearing during military service.  

The Veteran has been accorded ample opportunity to submit new 
and material evidence, to include competent medical evidence.  
He has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to submit evidence in support of his claim]. 

In short Hickson element (3), medical nexus, remains lacking.  
New and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss may not be reopened.  The benefit 
sought on appeal remains denied.  

2.  Entitlement to service connection for tinnitus. 

Relevant law and regulations

The law and regulations pertaining to service connection have 
been set forth above and need not be repeated.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2009).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the Veteran was 
diagnosed with tinnitus during the August 2003 VA 
examination.  Hickson element (1) has therefore been 
satisfied.  

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury. 

Concerning in-service disease, the Veteran's service 
treatment records reveal no medical evidence of tinnitus or 
any ear disease or hearing complaints in service.  Upon 
separation, the Veteran's ears were noted as "normal."  
Indeed, the first documented complaint or treatment for 
tinnitus comes from the August 2003 VA examination report. 

Concerning in-service injury, the Veteran has asserted that 
he suffered acoustic trauma during service.  Specifically, 
the Veteran has indicated that he was exposed to loud noises 
while working in the engine room of the USS Tawakoni.  As 
noted above, the Veteran's representative has stated that the 
USS Tawakoni was awarded three battle stars during the 
Veteran's period of service and that it is likely that the 
Veteran suffered acoustic trauma due to the ships guns being 
fired.  

The Veteran's service personnel records have not been 
associated with his claims folder and the Board is therefore 
unable to determine when the Veteran was on the USS Tawakoni.  
However, based on the Veteran's statements of acoustic trauma 
due to engine noise exposure, for purposes of this decision 
only, the Board is willing to concede that the Veteran 
suffered in-service acoustic trauma.  Hickson element (2) has 
therefore been satisfied. 

With respect to Hickson element (3), the Veteran was provided 
with a VA examination in August 2003.  After reviewing the 
Veteran's claims folder and examining the Veteran, the VA 
examiner opined that "it is less than likely that the 
Veteran's tinnitus is the result of military service."  In 
reaching that conclusion the examiner relied upon the 
pertinently negative service treatment records as well as the 
absence of medial treatment records documenting a complaint 
of tinnitus.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Moreover, the examiner noted that the 
Veteran was unable to provide a time of onset for his 
tinnitus.  

To the extent that the Veteran or his representative contend 
that the Veteran's tinnitus is due to acoustic trauma in 
service, it is now well established that as lay persons 
without medical training they are not competent to opine on 
medical matters such as etiology of the claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Veteran may be contending that he has had tinnitus since 
separating from service.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating 
to chronicity and continuity of symptomatology.  However, the 
objective medical records do not disclose any complaints of 
tinnitus until several decades after service.  The August 
2003 VA examination is the first evidence of record 
documenting a complaint of tinnitus.

In short, there is no mention of tinnitus by the Veteran 
until he filed his claim of entitlement to VA benefits in 
June 2003, more than 30 years after he left military service.  
See Maxon supra; see also Voerth v. West, 13 Vet. App. 117, 
120-21 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology].  Such 
evidence is lacking in this case.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis alone.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for tinnitus.  The benefit sought on appeal is 
accordingly denied.


ORDER

New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for a 
bilateral hearing loss disability is not reopened. The 
benefit sought on appeal remains denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


